Portable Verification System and
Method for Use in Verifying a Gas
Pipeline Flow Meter When in Field


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 5, 7 - 15, and 17 - 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 5, 7 - 15, and 17 - 21 of U.S. Patent No. 11,112,295.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claim 21, this claim is anticipated by claim 1 of U.S. Patent No. 11,112,295 because it contains all the limitations of the instant claim.

Regarding claims 1 - 5, 7 - 15, and 17 - 20, these claims are anticipated by claims 1 - 5,
7 - 15, and 17 - 20 of U.S. Patent No. 11,112,295, respectively, because they contain all the limitations of the instant claims.

Claims 1 and 10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 4, 8 - 15, and 17 - 25  of U.S. Patent No. 11,326,928, in  view of Cronin (US 20150021908).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instance the instant application and the conflicting patent claim the same limitations with the exception of the instant application claims the system with piping adjustable in horizontal length, vertical height, and, relative to a horizontal plane, rotational position; while the conflicting patent claims a linearly adjustable pipeline section.
Cronin teaches a pipe section sealing system that allows a pipe section to move axially or radially with respect to a connected outer tube to correct misalignments. One skilled in the art would recognize, as obvious, to incorporate Cronin’s pipe sealing and alignment system to adjust inlet and outlet pipes so they can be connected to a main pipeline. Doing so increases the efficiency of calibration setup.


Examiner’s Note
	A search has not revealed prior art teaching or the suggesting of the subject matter of claims 10 and 21. The examiner believes prior existence of the claimed invention is improbable.
Therefore, independent claims 10 and 21 would be allowable if the nonstatutory double patenting rejection is overcome. The dependent claims would likewise be allowable.

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Cronin (US 20150021908) which discloses a sealing function to allow piping to move axially or radially with respect to another connected piping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856